Title: To James Madison from Marie-Adrienne-Françoise de Noailles, marquise de Lafayette, 10 June 1807
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Madison, James



My dear friend
La Grange 10th. June 1807

I Have Had the pleasure to write many Letters to our Respected president and to You, Namely the 15th. November last, inclosing one of the 7th. to M. du plantier.  Several Copies of a Power of Attorney Have also Been Sent to Invest You With the only Authorisation Ommitted in the former one, that of Selling Whatever Part of My Louisiana property You think fit to dispose of in that Way.  No Answer to these Communications Has Come, Nor Even to the Anterior Letter Where I laid Before The president the Various and I Thought Weighty Motives Which Had detained me on this Side of the Atlantic, Eagerly Wishing for His Opinion and Yours.  To Such friends as You Both are to me I Cannot Impute this painful disappointment, But What Ever Be the Cause of the Seeming Silence or Rather of the Miscarriage of Your Answers, I Beg You to write as Soon as You Can By Several Opportunities and to take Notice of My Correspondance as far Back as the Letter of Which Mr Livingston Has Been the Bearer.
Mr le Ray Who Sailed from Nantz on the 24th. May Had taken Charge of a Letter to Mr. Jefferson, 29th. April, Where after Having Expressed My Joy on the Happy Suppression of the Uneasinesses Excited in the Back Country and Louisiana, the More distressing to me as it Made me feel Some thing like Remorse for not Having Gone There, I poured in the Bosom of friendship The feelings of My Gratitude for one of My Olmutz devoted deliverers Whom I Have Since Had the Happiness to Hear to Have Been Acquitted.
Mr. le Ray is also Bearer of old Copies of Unanswered Letters to You.  I proposed to join Some lines of a later date.  It Has not Been done in time for Which I Require You to Accept My Apologies.
We Have No News, That I know of, posterior to the Reddition of Dantzick.  Negociations Are Going on, and Some Say peace May be Made Within two Months.  There is a less Remote and More Certain Expectation of a Grand Battle.  If it takes place and the French Army is Not Victorious I Shall Be Much Surprised.  The Greatest Obstacle our Troops May find to their progress is the Barbarous Resolution Said to Have Been taken By the Russians to destroy Every Thing Between Them and Their Ennemies.
My Son and Younger Son in Law are in the Grand Army, The later an aid de Camp to our friend Gnl. Becker Now Chef d’Etat Major to the Wing Under Mal. Massena, George a Volonteer aid de Camp to Gnl. Grouchy.  In that Independant Situation He Has determined to Go on, Very Happy in the Esteem and Kindness of our Numerous friends at the Army and Among its Chiefs, But Having Had Strong Reasons Not to Expect Even the Usual and Common Course of promotion.  It Has been His fortunate lot, at the Bloody Battle of Eylaw, to Save the life of His Beloved General, Brother in law to Mr. Cabanis.
We Have Had the Misfortune to Loose a female Child of His, four Weeks old.  My Younger daughter Virginia Has Lately presented us With an other infant of the Same Sex.  My Wife’s Health is Not Worse at this Moment, But Ever too Bad.  We Hope Every day for Letters from Mr. Jefferson and You.  I am told our dear President is determined Not to Be Reelected.  In other times it Might do Very Well.  Now I think He ought and I Much Wish He May Consent to Act four Years More.
For my personal Affairs permit me to Refer You to former Letters.  The Munificent Gift of Congress and the Kindness of My friends Have Retrieved our Ruined fortunes, But to those personal Benefits of Your Concern in My Behalf, I Hope Mr. Jefferson and Yourself Will Speedily join the Compleat Clearance of a Capital So Heavy in itself, By the interest it Costs, and By other Circumstances peculiar to me.  So do I Beg of Your friendship to Insure The Supplementary Revenüe Which Considering The Numerous family of Children and Grand Children About me You Will Not find Extravagant, Which Being done, The Remainder May Be Managed at leisure in a More profitable Way, for There Will Be, Thanks to the president’s and Your Affectionate Exertions, a Large property Remaining for My family.  In the Meanwhile I am Sensible of the Urgency of the two aforesaid Measures not only for Material Convenience, But for Mental Ease.  I Wish Very Much that Mr. Jefferson, Mr. Gallatin, and You May Have Adopted this Opinion, and Acted in Consequence of it.  I ought to Apologise, My Good friends, for the Trouble I Give You, But My Confidence in Your Kindness to me is So Gratefully absolute that I Go on as freely as if You Had Nothing More to do than to Mind My Business.
Present My Affectionate Respects to our Beloved President.  Remember Me Gratefully to Mr. Gallatin and Your other Colleagues.  Present me, if You please, Most Respectfully to Mrs. Madison and Believe me for Ever Your Affectionate friend

Lafayette

